Case: 7:20-cr-00017-REW-EBA Doc #: 107 Filed: 08/23/21 Page: 1 of 2 - Page ID#: 285




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE

  UNITED STATES OF AMERICA,                        )
                                                   )
        Plaintiff,                                 )             No. 7:20-CR-17-REW
                                                   )
  v.                                               )
                                                   )                     ORDER
  ANDREW TINLIN,                                   )
                                                   )
         Defendant.                                )

                                         *** *** *** ***

        After conducting Rule 11 proceedings, see DE 98 (Minute Entry), Judge Atkins

 recommended that the undersigned accept Defendant Tinlin’s guilty plea and adjudge Tinlin guilty

 of Count 1 of the Indictment (DE 1). See DE 101 (Recommendation); DE 100 (Plea Agreement).

 Judge Atkins expressly informed Tinlin of the right to object to the recommendation and to secure

 de novo review from the undersigned. See DE 101 at 2–3. The established, three business day

 objection deadline has passed, and no party has objected.

        The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

 a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

 S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

 (holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

 to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

 objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

 recommendation “to which objection is made”).

        The Court thus, with no objection from any party and on full review of the record,

 ORDERS as follows:

                                                  1
Case: 7:20-cr-00017-REW-EBA Doc #: 107 Filed: 08/23/21 Page: 2 of 2 - Page ID#: 286




     1. The Court ADOPTS DE 101, ACCEPTS Tinlin’s guilty plea, and ADJUDGES

        Defendant guilty of Count 1 of the Indictment; and

     2. The Court will issue a separate sentencing order.1

        This the 23rd day of August, 2021.




 1
   At the hearing, Judge Atkins remanded Tinlin to custody. See DE 98. This was the status pre-
 plea. See DE 38. The Court, thus, sees no need to further address detention at this time. Tinlin will
 remain in custody pending sentencing.
                                                  2
